FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                     January 10, 2020
                           _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
    CHARLES ANTHONY LOUIE,

         Plaintiff - Appellant,
                                                             No. 19-6041
    v.                                              (D.C. No. 5:15-CV-00893-SLP)
                                                            (W.D. Okla.)
    HECTOR RIOS, Warden, Lawton
    Correctional Facility; LAKEYAH
    NEWSON, Corrections Officer; FNU
    WALKER, LCF Corrections Officer; SGT.
    FNU THOMAS-CRUZ, LCF Corrections
    Officer; CAPTAIN ROBERT JONES, by
    and through Warden Rios; FNU
    EYKAMP, Computer Teacher; SHERYL
    CLARK, Unit Manager; LIEUTENANT
    DEBBIE JOHNS, Grievance Coordinator,
    by and through Warden Rios; LT.
    CANTWELL, Investigator, by and through
    Warden Rios; BILLY GIBSON, ACA
    Executive, by and through Warden Rios;
    BRITTANY HOLMSTROM, ACA
    Executive; MARK KNUTSON, Oklahoma
    Department of Corrections Designee;
    PRESTON DOEFLINGER, Director and
    Secretary of Finance Administration and
    Information Technology,

         Defendants - Appellees.
                        _________________________________

                                  ORDER AND JUDGMENT*


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
                         _________________________________

Before HARTZ, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Plaintiff Charles Anthony Louie, an Oklahoma prisoner proceeding pro se,

appeals from the order of the United States District Court for the Western District of

Oklahoma granting summary judgment in favor of Defendants on his claims under 42

U.S.C. § 1983. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       Plaintiff is incarcerated at the Lawton Correctional Facility (LCF), a private prison

under contract with the Oklahoma Department of Corrections. Plaintiff testified at his

deposition that he kept in his prison cell a considerable amount of paperwork. He alleges

that Defendants, who have all been employees of LCF, intentionally destroyed his legal

materials and other possessions during an institutional shakedown of his prison cell.

       Plaintiff’s complaint asserts claims under federal and state law against Defendants

for deprivation of his property and failure to respond to his prison administrative

grievances. The district court sua sponte dismissed the claims based on Defendants’

alleged mishandling of his administrative grievances for failure to state a claim, and it

granted summary judgment in favor of Defendants on the deprivation-of-property claim.

The court declined to exercise supplemental jurisdiction over his state-law claims. On

appeal Plaintiff challenges only the district court’s ruling on his due-process claim for

deprivation of his property.



however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.

                                             2
       “We review the district court’s grant of summary judgment de novo, applying the

same legal standard [that should be applied] by the district court. Summary judgment is

appropriate if . . . there is no genuine issue as to any material fact and . . . the moving

party is entitled to a judgment as a matter of law.” Darr v. Town of Telluride, 495 F.3d
1243, 1250–51 (10th Cir. 2007) (citation and internal quotation marks omitted).

       As the district court recognized, unauthorized intentional deprivations of

Plaintiff’s property do not violate due process if an adequate postdeprivation remedy is

available under state law. See Hudson v. Palmer, 468 U.S. 517, 533–36 (1984). Plaintiff

does not argue that Oklahoma lacks such remedies or that they are inadequate, and they

appear to be available against employees of a private prison. See Okla. Stat. tit. 12,

§ 1571 (2016) (replevin); Steenbergen v. First Fed. Sav. and Loan of Chickasha, 753
P.2d 1330, 1332 (Okla. 1987) (conversion). Instead, he argues without authority (1) that

a federal remedy exists under all circumstances, regardless of the adequacy of a state

remedy, and (2) that due process requires a predeprivation procedure. But both

arguments are contrary to Hudson. See 468 U.S. at 533.

       Plaintiff also attacks the factual basis for the district court’s ruling. He appears to

argue that factual disputes preclude summary judgment, that the factual allegations of his

complaint should be accepted under Federal Rule of Civil Procedure 12(b)(6), and that he

does not have access to the video footage of the search of his cell. There are, however,

no factual disputes relevant to the disposition of his due-process claim. Given the factual

allegations underlying his claims, all that is relevant is that he has an adequate

postdeprivation remedy in state court.


                                               3
        Finally, Plaintiff’s briefs in this court mention a possible theory of liability based

on the Eighth Amendment. But he failed to present that theory to the district court, so we

do not consider the claim. See Tele–Commc’ns, Inc. v. Comm’r of Internal Revenue, 104
F.3d 1229, 1232 (10th Cir. 1997) (“Generally, an appellate court will not consider an

issue raised for the first time on appeal.”).

        We AFFIRM the judgment of the district court. We DENY Plaintiff’s motion to

proceed on appeal in forma pauperis and remind him that he remains obligated to pay the

full filing fee.


                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                                4